Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Amendment (filed 4/19/2021) is acknowledged.

	Claims 1, 2, and 4-12 are allowable over the prior art of record.
	Claim 3 has been cancelled.


REASON FOR ALLOWANCE

1.	The following is an Examiner's Statement of Reasons for Allowance: 
   	As to independent claims 1, 2 and 10, the prior art of record fails to show the combination recited in any of the claims.  Yuji Osada et al. show a cool 120 comprising: a flow channel part at least including a top plate 121 and a bottom plate 122; and a continuous groove like flow channel 120 defined between the top plate and the bottom plate to fluid 133. Suzuki and Baba show other two stage structure flow channel also.   In particular, the prior art of record fails to show or collectively teach the plurality of flow channels is partitioned by the plate like fin and they have a corrugated shape that bends in a synchromized manner with the upper and lower faces of the plate like fin.

  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER O WILLIAMS whose telephone number is (571)272-1924.  The examiner can normally be reached on M-TH 7 AM-6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




5/6/2021

/ALEXANDER O WILLIAMS/Primary Examiner, Art Unit 2826